EX‑35.4 (logo) Prudential Prudential Asset Resources, Inc. Prudential Mortgage Capital Company 2100 Ross Avenue, Suite 2500 Dallas, TX 75201 Tel 877-937-4500 Wells Fargo Bank, National Association Commercial Mortgage Servicing MAC D1086 550 South Tryon Street 14thFloor Charlotte, North Carolina 28202 Attention Asset Manager RE: WFCM 2015-C31 Period: January 1 2016 to December 31, 2016 (the "Reporting Period") Annual Compliance Statement I, Timothy E. Steward, in my capacity as President and Managing Director of Prudential Asset Resources, Inc. (the "Company") hereby certify with regard to the Company's role as Primary Servicer under the Pooling and Servicing Agreement, (the "Agreement") dated as of November 1, 2015 pertaining to the above-referenced certificates, that: (i) a review of the activities of the Company under the Agreement during the period noted above, and of the performance of the Company under the Agreement during the reporting period has been made under my supervision, and (ii) to the best of my knowledge, based on such review, the Company has fulfilled all its obligations under the Agreement throughout the reporting period. Effective as of 2/22/2017 /s/ Timothy E. Steward Timothy E. Steward President and Managing Director Prudential Asset Resources, Inc.
